Name: Commission Regulation (EC) No 1703/94 of 13 July 1994 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 94 Official Journal of the European Communities No L 180/9 COMMISSION REGULATION (EC) No 1703/94 of 13 July 1994 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regu ­ lation (EEC) No 1 574/93 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Regulation (EEC) No 2779/75 of the Council (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Council Regulation (EEC) No 990/93 (4) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (% as amended by Regulation (EC) No 3528/93 (6), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 Q, as amended by Regulation (EC) No 547/94 (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The list of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 15 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1994. For the Commission Rene STEICHEN Member of the Commission o OJ No L 387, 31 . 12. 1992, p. 1 .(') OJ No L 282, 1 . 11 . 1975, p. 77 . O OJ No L 152, 24. 6. 1993, p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 90. b) OJ No L 102, 28 . 4. 1993 , p. 14 . (6 OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 108, 1 . 5 . 1993, p. 106. (8) OJ No L 69 , 12. 3 . 1994, p. 1 . No L 180/10 Official Journal of the European Communities 14. 7. 94 ANNEX to the Commission Regulation of 13 July 1994 fixing the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) ECU/100 units 010511 11 000 09 4,00 10 3,00 0105 11 19 000 09 4,00 10 3,00 010511 91 000 09 4,00 10 3,00 010511 99 000 09 4,00 10 3,00 0105 19 10 000 01 4,00 0105 19 90 000 01 3,00 ECU/100 kg 0105 91 00 000 01 10,00 0207 10 11 000 01 8,00 0207 10 15 000 04 33,00 05 20,00 06 15,00 0207 10 19 100 04 37,00 05 22,00 06 15,00 0207 1019 900 11 20,00 12 15,00 0207 10 31 000 01 18,00 020710 39 000 01 18,00 0207 10 51 000 07 17,00 08 23,00 0207 10 55 000 07 17,00 08 23,00 0207 10 59 000 07 17,00 08 23,00 0207 21 10 000 04 33,00 05 20,00 06 15,00 0207 21 90 100 04 37,00 05 22,00 06 15,00 0207 21 90 900 1 1 20,00 12 15,00 0207 22 10 000 01 18,00 0207 22 90 000 01 18,00 0207 23 11 000 07 17,00 08 23,00 0207 23 19 000 07 17,00 08 23.00 ECU/100 kg 0207 39 11 110 01 4,00 0207 39 11 990 01 34,00 0207 39 13 000 02 29,00 03 15,00 0207 39 15 000 01 5,00 0207 39 21 000 01 22,00 0207 39 23 000 02 34,00 03 21,00 0207 39 25 100 02 29,00 03 15,00 0207 39 25 200 ^ 02 +-' 1 ' 29,00 03 15,00 0207 39 25 300 02 29,00 03 15,00 0207 39 25 400 01 2,50 0207 39 31 110 01 5,00 0207 39 31 990 01 34,00 0207 39 33 000 01 18,00 0207 39 35 000 01 7,00 0207 39 41 000 01 24,00 0207 39 43 000 01 12,00 0207 39 45 000 01 22,00 0207 39 47 100 01 7,00 0207 39 55 110 01 4,00 0207 39 55 990 01 34,00 0207 39 57 000 01 23,00 0207 39 65 000 01 7,00 0207 39 73 000 07 17,00 08 29,00 0207 39 77 000 07 16,00 08 27,00 0207 41 10 110 01 4,00 0207 41 10 990 01 34,00 0207 41 1 1 000 02 29,00 03 15,00 0207 41 21 000 01 5,00 14. 7. 94 Official Journal of the European Communities No L 180/11 Product code Destinationof refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) ECU/100 kg 0207 41 41 000 01 22,00 0207 41 51 000 02 34,00 03 21,00 0207 41 71 100 02 29,00 03 15,00 0207 41 71 200 02 29,00 03 15,00 0207 41 71 300 02 29,00 03 15,00 0207 41 71 400 01 2,50 0207 42 10 110 01 5,00 0207 4210 990 01 34,00 0207 4211 000 01 18,00 0207 42 21 000 01 7,00 ECU/100 kg 0207 42 41 000 01 24,00 0207 42 51 000 01 12,00 0207 42 59 000 01 22,00 0207 42 71 100 01 7,00 0207 43 15 110 01 4,00 0207 43 15 990 01 34,00 0207 43 21 000 01 23,00 0207 43 31 000 01 7,00 0207 43 53 000 07 17,00 08 29,00 0207 43 63 000 07 16,00 08 27,00 1602 39 11 100 01 10,00 {') The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, the Republic of Yemen, Iraq, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia, Latvia, Iran, Singapore, Angola, Lebanon and Syria, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, the Republic of Yemen, Lebanon and Syria, 05 Ceuta and Melilla, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia, Latvia, Iraq, Iran, Angola and Singapore, 06 All destinations except the United States of America and those of 04 and 05 above, 07 Hungary, Poland, Romania, the Republics of Croatia, Slovenia, Bosnia-Herzegovina, the Federal Republic of Yugoslavia (Serbia and Montenegro), the former Yugoslav Republic of Macedonia, the Czech Republic, the Slovak Republic and Bulgaria, 08 All destinations except the United States of America and those of 07 above, 09 Saudi Arabia, Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran , 10 All destinations except the United States of America and those of 09 above, 1 1 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia and Latvia, 12 All destinations except the United States of America and those of 11 above . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.